AYRES, Judge.
Plaintiffs performed labor in connection with the drilling and completion of an oil and gas well known as T. J. Owens No. 1 Well, located in Richland Parish, Louisiana.
This cause was consolidated with the case of Fred E. Copper, Inc., v. Farr, La.App., 165 So.2d 605, and with Dia-Log Company v. Anderson, La.App., 165 So.2d 610, both of which were this day decided.
For the reasons assigned in the consolidated cases, the judgment herein appealed is affirmed at intervenors-appellants’ cost.
Affirmed.